Citation Nr: 1442223	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO. 11-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for a service-connected left knee disability, to include a left knee strain with small joint effusion.

2. Entitlement to an increased rating in excess of 10 percent for a service-connected right knee disability, to include synovitis with osteochondritis.

3. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In that decision, the RO denied an increased rating for left and right knee disabilities, and granted service connection for bilateral hearing loss at a noncompensable level.

Where evidence of unemployability is submitted in connection with the appeal of an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be inferred as "part and parcel" of the underlying increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has not argued, and the record does not demonstrate, that his conditions prevent him from obtaining or maintaining substantially gainful employment. Therefore, the issue of TDIU has not been raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Throughout the appellate period, the Veteran's left knee disability is manifested by pain, limitation of motion, subjective complaints of giving way, tenderness, heat, locking, fatigability, drainage, weakness, deformity, and one flare-up per week lasting for a day; but not by flexion limited to 30 degrees or less, extension limited to 5 degrees or less, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability.

2. Throughout the appellate period, the Veteran's right knee disability is manifested by pain, limitation of motion, subjective complaints of giving way, weakness, swelling, deformity, one flare-up per day, and tenderness; but not by flexion limited to 30 degrees or less, extension limited to 5 degrees or less, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, ankylosis, nonunion or malunion of the tibia or fibula, or recurrent subluxation or lateral instability.

3. Throughout the period on appeal, the Veteran's measured hearing loss has not been worse than a Level II impairment in the right or left ear.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent for a left knee disability have not been met or approximated at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5015-5260 (2013).

2. The criteria for an increased rating in excess of 10 percent for a right knee disability have not been met or approximated at any time during the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5020-5260 (2013).

3. The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2013).


	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the Veteran's claim for increased ratings for his bilateral knee disabilities, VA issued a VCAA letter in January 2011, prior to the initial unfavorable adjudication in March 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the claim for an initial compensable rating for bilateral hearing loss, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records either identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA knee examinations in November 2010 and January 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted medical examinations of the Veteran. 

The Veteran's representative has challenged the adequacy of the VA knee examinations, indicating that the reports are inadequate for rating purposes as the examiners did not review the claims file and did not take into account the Veteran's complaints of flare-ups. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Further, review of the claims file is not required in order for a medical opinion or report to be of probative value or adequate for rating purposes. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Instead, the key issue for determining adequacy or probative value is consideration of all of the necessary medical fact in order to render a sound opinion. Id. 
Here, the dispositive issue in an increased rating claim is the current severity of the disability, which was determined during the course of both examinations through stability, range of motion, and other testing. In addition to objective medical testing, both examiners noted the medical history of the disabilities as reported to them by the Veteran, including his complaints of flare-ups, giving-way, tenderness, weakness, and other symptoms. While it is noted that the Veteran has a history of patellar dislocation, the examiner clearly noted that it was not present on examination. Further, the one record associated with the claims file reflecting patellar dislocation or subluxation is from November 2008, which is outside of the current appellate period which began as of the Veteran's claim in August 2010, and thus would not have been considered. As such, the Board finds that the VA examiners were sufficiently apprised of the relevant medical facts, between the Veteran's history and their own objective examinations, to provide an accurate portrayal of the Veteran's current level of disability, and therefore both examinations were adequate for rating purposes.

Concerning the Veteran's claim for an initial compensable rating for his bilateral hearing loss, the Veteran was provided with VA audiological examinations in January 2011 and February 2013. The examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85. 

The Veteran's representative has also challenged the adequacy of the audiological examinations provided. Specifically, the representative has indicated in their appellate brief that the VA examiner did not adequately assess his condition, which is characterized by complete loss of audio, in addition to pain and the inability to hear normal speech. However, both VA examiners objectively measured the Veteran's hearing using the required testing methods described above and specifically noted the functional impairment reported by the Veteran himself, with the January 2013 examiner specifically noting that the Veteran reported difficulty hearing and understanding conversations and the January 2011 examiner noting the Veteran reported no additional function impairment due to his hearing loss. There is no evidence that the recorded results in either examination report are not credible or that the examiners were not competent. As such, the Board finds that the Veteran's condition was adequately assessed in both examinations for rating purposes.

Further, to the extent the statement constitutes a claim of worsening of symptoms since the January 2013 VA examination, a new examination is appropriate when there is an assertion and indication of an increase in severity since the last examination. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). Here, there is no indication that the Veteran's hearing has deteriorated since the last examination, let alone to the point where the Veteran has completely lost all auditory capabilities. VA treatment records are silent for any reports of complete loss of auditory function, or any mention of hearing loss or increased hearing loss generally, throughout the period on appeal. Further, the Veteran has alleged severe hearing loss throughout the entirety of the appeal, indicating in his May 2011 notice of disagreement that he was forced to learn to read lips due to his poor hearing. As there is no indication of worsening accompanying the representative's bare statement that the Veteran has lost all auditory function, the Board finds that a remand for another VA audiological examination is not warranted in this case and that the audiological examinations of record are adequate for rating purposes.

Based on the foregoing, the Board finds the examination reports of record to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for bilateral knee disabilities and bilateral hearing loss. See Rodriguez-Nieves, 22 Vet. App. at 302-05; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings in excess of 10 percent for his left and right knee disabilities and to a compensable rating for his bilateral hearing loss. The Board will address the left and right knee first, followed by the bilateral hearing loss. As the regulations and analysis for the left and right knee disabilities are the same, they will be addressed together.

A. Bilateral Knee Disabilities

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's left knee disability is rated under Diagnostic Code 5015, covering the benign new growth of bones, and the right knee disability is rated under Diagnostic Code 5020, covering synovitis. Diagnostic Codes 5013 through 5024 provide ratings based on the rating criteria for degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. As such, the Veteran's left and right knee disabilities are rated based on the Diagnostic Codes concerning limitation of motion of the knee, specifically Diagnostic Code 5260 covering limitation of flexion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260. The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a 10 percent rating when flexion of the leg is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to more than 20 degrees warrants higher still ratings.  

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, DC 5257.  Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

VA General Counsel has held that separate evaluations under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  VA General Counsel also has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's left or right knee disabilities more nearly approximate the level of severity contemplated by a 20 percent rating. Concerning the left knee, the Veteran has consistently reported pain, limitation of motion, giving way, tenderness, heat, locking, fatigability, drainage, weakness, deformity, and one flare-up per week lasting for a day. Regarding the right knee the Veteran has reported pain, limitation of motion, giving way, weakness, swelling, deformity, one flare-up per day, and tenderness. The Veteran is competent to report these symptoms as they are lay observable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with VA examinations in November 2010 and in January 2013. The November 2010 VA examiner found the Veteran to have flexion to 140 degrees with pain at 140 degrees bilaterally, but with no additional functional limitations after repetitive testing due to fatigability, weakness, lack of endurance, or other factors. The examiner noted there to be no evidence of cartilage tears in either knee, although small effusion was noted to be present in the right knee. Finally, the Veteran's knees were noted to be stable, all of the Veteran's ligaments were found to be intact bilaterally, and no evidence of subluxation was found to be present in either knee.

The January 2013 VA examiner found that the Veteran had flexion to 120 degrees with pain at 120 degrees, but with no additional functional limitations after repetitive testing due to fatigability, weakness, lack of endurance, or other factors. Swelling, pain on movement, and pain on palpation were noted to be present. Anterior, posterior, and medial-lateral stability were all noted to be normal, with no evidence of subluxation or dislocation. No history of meniscal conditions was noted. 

Also of record are VA medical records concerning the Veteran's left and right knees. These records reflect continued complaints of bilateral knee pain and giving way. In addition to the general complaints of pain, an October 2011 VA medical record noted possible effusion into the right knee and a December 2010 record reflects normal range of motion bilaterally. Treatment records are otherwise silent for any additional range of motion testing or symptomatology. As there is no evidence showing that the Veteran's left or right knee flexion is limited to 30 degrees or less, with the lowest recorded result being 120 degrees bilaterally, the Board finds the preponderance of the evidence is against a finding that the Veteran's left and right knee disabilities more nearly approximate the level of severity contemplated by a 20 percent rating for limitation of flexion. Therefore, an increased rating in excess of 10 percent for the left and right knee disabilities based on limitation of flexion is not warranted in this case.

Regarding extension, Both VA examiners found the Veteran to have full extension of the knee (to 0 degrees), and treatment records reflect that the Veteran's range of motion is normal bilaterally. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Therefore, no rating based on extension is required. 

Regarding instability, the Veteran has reported that his knees give way on occasion.  However, both VA examination reports indicate that the Veteran's knees are stable and all ligaments are intact bilaterally, with no objective evidence of subluxation or  lateral instability during the period on appeal.  Therefore, the evidence does not support a separate rating under Diagnostic Code 5257.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left and right knees, they are clearly not ankylosed. 
There are no reports or evidence of dislocated semilunar cartilage, with both VA examiners specifically noting no history of meniscal problems or cartilage tears. 38 C.F.R. § 4.71a, Diagnostic Codes 5258. While the Veteran has complained of locking and pain, and some notations concerning effusion are present, there is no evidence of dislocated semilunar cartilage.  Additionally, there is no medical evidence of nonunion or malunion of the tibia and fibula. 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, limitation of motion, giving way, tenderness, heat, locking, swelling, fatigability, drainage, weakness, deformity, and flare-ups, again all of which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, the both VA examiners noted that upon repetitive testing there was no additional functional loss due to pain, weakness, fatigue, or incoordination after taking into account the Veteran's symptoms. Further, the Board finds that any functional impairment reflected by the Veteran's subjective complaints of locking, instability, weakness and other symptoms are fully contemplated by the 10 percent rating currently assigned to his left and right knee disabilities. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain on motion are fully contemplated by his current ratings. 38 C.F.R. § 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an increased rating in excess of 10 percent for the Veteran's left and right knee disabilities. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the periods on appeal. Any further increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Bilateral Hearing Loss

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e). 

Special provisions apply in instances of exceptional hearing loss. 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with two VA audiological examinations. The results of the January 2011 audiological examination, as measured by a puretone audiometry test, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
30
25
LEFT
40
50
55
50
55

The average puretone threshold was 34 decibels for the right ear and 53 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 96 percent bilaterally, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for both ears.

The results of the February 2013 audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
45
45
LEFT
30
45
50
50
60

The average puretone threshold was 46 decibels for the right ear and 51 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was initially noted to be 80 percent in the right ear and 60 percent in the left ear, as measured by the Maryland CNC test. As both results were below 92 percent, a modified performance intensity function was provided, pursuant to the Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations. After this test, speech recognition was 88 percent in the right ear and 86 percent in the left ear, again as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level II Roman numeral designation for the right and left ear.

Based on the Veteran's audiological results, the Board finds that an initial compensable rating for service-connected bilateral hearing loss is not warranted. Even using the Veteran's highest designations, when the Level II designation for the right ear and the Level II designation for the left ear are mechanically applied to Table VII, the result is a noncompensable rating. 38 C.F.R. § 3.383, 4.85; Lendenmann, 3 Vet. App. 345. 

As noted previously, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. The February 2013 examiner noted that the Veteran reported difficulty hearing and understanding conversations as a result of his hearing loss. The January 2011 examiner noted that the Veteran reported no additional functional impairment resulting from his hearing loss. Thus, the functional impact of the Veteran's hearing loss was considered during each examination.

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing loss disability is worse than reflected by his current rating and that he has difficulty hearing and understanding conversations. However, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence consists of the two VA audiological examinations, both of which indicate that the Veteran's bilateral hearing loss does not rise to the level of an initial compensable rating. 38 C.F.R. § 4.85. Finally, the results reported in the audiological evaluations do not meet the requirements for evaluation based on an exceptional pattern of impairment. See 38 C.F.R. § 4.86(b). 

All potentially applicable codes have been considered, and there is no basis to assign an initial compensable rating for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The Board will first address the Veteran's left and right knee disabilities, followed by his bilateral hearing loss. As the regulations and legal analysis are the same for the left and right knee disabilities, the two will be addressed together.

A. Bilateral Knee Disabilities

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected left and right knee disabilities are manifested by pain, limitation of motion, giving way, tenderness, heat, locking, swelling, fatigability, drainage, weakness, deformity, and flare-ups. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5260. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's left or right knee disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his left or right knee disabilities have caused marked absence from work or have resulted in frequent hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral for either the left or right knee disability would not be warranted.

B. Bilateral Hearing Loss

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as decreased hearing acuity and difficulty hearing and understanding conversations. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86. The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. See id.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.
C. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). In this case, the Veteran is service connected for bilateral knee disabilities, bilateral hearing loss, tinnitus, and a right wrist disability. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal, has to indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the Veteran's bilateral knee disabilities and bilateral hearing loss combine or interact either with each other or with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.











	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating in excess of 10 percent for a service-connected left knee disability, to include a left knee strain with small joint effusion, is denied. 

Entitlement to an increased rating in excess of 10 percent for a service-connected right knee disability, to include synovitis with osteochondritis, is denied.

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


